Citation Nr: 0934854	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-12 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for a left hand 
disability.

6.  Entitlement to service connection for a cold weather 
injury of both hands.

7.  Entitlement to service connection for a right wrist 
disability.

8.  Entitlement to service connection for a right ankle 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the Veteran's claim of service 
connection for residuals of a left knee injury.  This matter 
also is on appeal of a July 2005 rating decision which denied 
the Veteran's claims of service connection for bilateral 
hearing loss, tinnitus, bilateral pes planus, a left hand 
disability, a cold weather injury of both hands, a right 
wrist disability, and for a right ankle disability.  A Travel 
Board hearing was held before the undersigned Acting Veterans 
Law Judge in September 2007 and a copy of the transcript of 
that hearing has been associated with the record on appeal.





FINDINGS OF FACT

1.  The Veteran's current chronic left knee strain is not 
related to active service.

2.  Any current bilateral hearing loss or tinnitus is not 
related to active service.

3.  The Veteran does not experience any current disability 
due to his claimed bilateral pes planus, left hand 
disability, cold weather injury of both hands, right wrist 
disability, or right ankle disability which could be 
attributed to active service.


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008). 

2.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 

4.  The Veteran's bilateral pes planus, which pre-existed 
active service, was not aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1132, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2008).

5.  A left hand disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

6.  A cold weather injury of both hands was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

7.  A right wrist disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

8.  A right ankle disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in June 2003 and March 2005, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the Veteran 
notified VA in April 2006 and March 2007 that he had no more 
information or evidence to present in support of his claims.  
Thus, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
June 2003 and March 2005 letters were issued to the Veteran 
and his service representative prior to the rating decisions 
which denied the benefits sought on appeal; thus, these 
notices were timely.  Because all of the Veteran's claims are 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.  In this regard, the Board notes that, 
in response to a request for the Veteran's Social Security 
Administration (SSA) records, SSA notified VA in June 2006 
that there were no such records.

Regarding the duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided VA examinations to evaluate the 
contended causal relationship between active service and 
residuals of a left knee injury, bilateral hearing loss, and 
tinnitus.  As will be explained below, there is no evidence 
of current disability due to the Veteran's other claimed 
disabilities.  Thus, the Board finds that additional 
examinations are not required.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred residuals of a left 
knee injury, bilateral hearing loss, tinnitus, bilateral pes 
planus, a left hand disability, a cold weather injury of both 
hands, a right wrist disability, and a right ankle disability 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A Veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

For Veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Certain chronic diseases, including sensorineural hearing 
loss (as an organic disease of the nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in January 1975, the Veteran 
denied all relevant medical history.  Clinical evaluation was 
normal except for pes planus which was not considered 
disabling.  The Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
X
5
LEFT
15
5
10
X
5

The Veteran was placed on a temporary physical profile in 
July 1975 for a painful left foot.

X-rays of the left foot in March 1976 were negative.

In December 1976, the Veteran complained of a left knee 
injury 24 hours earlier.  Physical examination showed a full 
range of motion with pain on weight bearing, spasm of the 
quadriceps muscles at the lateral aspect of the left knee, 
and no crepitus.  The impression was left knee muscle strain.

The Veteran was placed on temporary physical profiles in 
April, May, and June 1977 for bilateral foot pain.

In May 1977, the Veteran's complaints included a knot in the 
right wrist which had lasted for 3 weeks and aching along the 
plantar fascia of both feet.  He also reported pain while 
gripping and rotating his right wrist.  Physical examination 
of the feet showed a good range of motion, normal skin 
sensation, pes planus, and tender plantar fascia, left 
greater than right.  Right wrist x-rays showed no significant 
abnormalities.  The impression was plantar fasciitis.

At his separation physical examination in November 1977, the 
Veteran's medical history included foot trouble.  Clinical 
evaluation was normal except for mild pes planus, scars and 
tattoos, and hoarseness.  The Veteran reported that he was in 
good health.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
X
0
LEFT
5
10
10
X
0

In January 1978, the Veteran certified that there had been no 
change in his medical condition since his separation physical 
examination.

The post-service medical evidence shows that, on VA 
examination in January 2005, the Veteran complained of 
periodic left knee pain since active service.  He denied 
swelling, locking, or instability, increased limitation with 
flare-ups or repetitive motion, and any knee surgery or 
injections.  He was able to drive and perform his activities 
of daily living.  He did not use a brace or a cane.  Physical 
examination showed he walked with a slight limp, symmetrical 
appearing knees, no left knee effusion, redness, or heat, 
some joint line tenderness, embossing of the distal femur and 
proximal tibia, intact ligaments, and no active weakness, 
fatigue, or incoordination.  Range of motion testing of the 
left knee showed flexion to 100 degrees without pain and 
extension to 0 degrees.  Left knee x-rays were normal.  An 
magnetic resonance imaging (MRI) scan of the left knee showed 
minimal degenerative changes of the posterior limb of the 
medial meniscus.  The VA examiner opined that it was less 
likely than not that the Veteran's current left knee strain 
was related to his in-service soft tissue left knee injury.  
Instead, the VA examiner concluded that the Veteran's current 
problem was the "result of general wear and tear of the 
aging process."  The impression was chronic left knee 
strain.

Following VA audiology examination in March 2006, the VA 
audiologist stated that the results were not consistent or 
valid for rating purposes and referred to the report of VA 
ENT examination also dated in March 2006.

On VA ear, nose, and throat (ENT) examination in March 2006, 
the Veteran complained of a 2 to 3 year history of hearing 
loss and a history of bilateral recurrent tinnitus.  "The 
Veteran was unable to tell me the time of onset or even 
approximate time of onset of tinnitus.  He was unable to 
quantify his tinnitus in terms of duration of symptoms or 
severity of symptoms."  The VA ENT examiner noted that an 
audiogram done in March 2006 "revealed both invalid and 
unreliable testing results."  This VA examiner noted, 
however, that the Veteran had normal speech reception 
threshold scores and word recognition scores were 96 percent 
in each ear.  The Veteran also had normal tympanometry with 
normal acoustic reflexes.  The VA examiner stated that, 
although it was unfortunate that valid audiometric testing 
was not feasible when the Veteran was tested, he seemed to 
have no problem communicating.  The VA examiner concluded 
that he could make no diagnosis.  

In an April 2006 addendum to March 2006 VA ENT examination 
report, the VA ENT examiner who saw the Veteran in March 2006 
stated that his review of the Veteran's service treatment 
records was negative for hearing loss and/or tinnitus 
incurred during active service.  Although the Veteran had 
invalid audiometric testing in March 2006, the VA examiner 
stated that additional testing was not required because any 
"possible current hearing loss would be irrelevant."  The 
VA examiner concluded that, although "hearing loss might be 
present at this time, any current hearing loss would not be 
related to" active service because the Veteran's hearing had 
been normal throughout active service and at his separation 
physical examination.  The VA examiner also concluded that it 
was less likely than not that any current tinnitus would be 
related to active service.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
bilateral pes planus, a left hand disability, a cold weather 
injury of both hands, a right wrist disability, and for a 
right ankle disability.  Pes planus was noted at the 
Veteran's enlistment physical examination in January 1975 and 
was not considered disabling at that time.  38 U.S.C.A. §§ 
1112, 1132; 38 C.F.R. § 3.304.  The Veteran was placed on 
several temporary physical profiles for painful feet and was 
treated for plantar fasciitis on one occasion during active 
service.  Right wrist x-rays taken in active service showed 
no abnormalities.  His service treatment records are negative 
for any diagnoses of a left hand disability, cold weather 
injury of both hands, right wrist disability, or right ankle 
disability.  As the RO has noted, the Veteran's separation 
physical examination showed only mild pes planus and 
otherwise was normal.  Thus, there is no medical evidence 
that the Veteran's bilateral pes planus, which pre-existed 
active service, was worsened permanently or aggravated by 
active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
There also is no evidence that the Veteran was diagnosed with 
any chronic disability due to bilateral pes planus, a left 
hand disability, a cold weather injury of both hands, a right 
wrist disability, or a right ankle disability which could be 
attributed to active service.   Finally, there is no evidence 
that the Veteran currently experiences any disability due to 
any of these claimed conditions which could be attributed to 
active service. 

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to bilateral pes planus, a left hand disability, a cold 
weather injury of both hands, a right wrist disability, or a 
right ankle disability which could be attributed to active 
service, the Board finds that service connection for 
bilateral pes planus, a left hand disability, a cold weather 
injury of both hands, a right wrist disability, and for a 
right ankle disability is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claims of service connection for 
residuals of a left knee injury, bilateral hearing loss, and 
for tinnitus.  The Veteran's service treatment records show 
that he was treated for left knee strain on one occasion 
during active service; however, he was not diagnosed either 
with bilateral hearing loss or tinnitus at any time during 
active service.  The Veteran's audiometric testing results at 
his entrance and separation physical examinations were not 
interpreted so they cannot be used to determine whether the 
Veteran experienced any hearing loss or tinnitus during 
active service, although the Veteran denied any medical 
history of bilateral hearing loss and tinnitus at both 
examinations.  As noted, clinical evaluation of the Veteran's 
left knee was normal at his separation from service.  It 
appears that the Veteran first was treated for residuals of a 
left knee injury on VA examination in January 2005, or 
approximately 27 years after his service separation in 
January 1978, when he complained of periodic left knee pain 
since active service.  It also appears that the Veteran first 
was treated for bilateral hearing loss and tinnitus in March 
2006, or more than 28 years after service separation, when he 
reported for VA audiology and ENT examinations.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that, in January 
2005, the VA examiner determined that the Veteran's current 
chronic left knee strain was not related to active service or 
any incident of such service, including his acknowledged 
in-service left knee strain, and was due instead to the wear 
and tear of aging.  The Veteran's VA audiometric test results 
in March 2006 were not consistent or valid for rating 
purposes.  On VA ENT examination in March 2006, however, the 
VA examiner noted that further audiometric testing was not 
required because any current bilateral hearing loss or 
tinnitus would be irrelevant to the question of whether 
either disability was related to active service.  Instead, 
the VA ENT examiner stated in March 2006 that he could not 
provide a diagnosis.  This examiner stated further in an 
April 2006 addendum that, even if the Veteran currently had 
bilateral hearing loss or tinnitus, because his hearing had 
been normal throughout active service and at his separation 
physical examination, neither of these disabilities were 
related to active service.  In summary, absent medical 
evidence, to include a nexus opinion, relating the Veteran's 
residuals of a left knee injury, bilateral hearing loss, or 
tinnitus to active service, the Board finds that service 
connection for residuals of a left knee injury, bilateral 
hearing loss, and tinnitus also is not warranted.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions and September 
2007 Travel Board hearing testimony.  The Veteran is 
competent to testify to what happened to him in service.  
However, as a lay person, the Veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the Veteran's lay statements 
regarding the etiology of any disability are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a left hand disability 
is denied.

Entitlement to service connection for a cold weather injury 
of both hands is denied.

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for a right ankle 
disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


